On Application for Eehearing.
FEICE, J.
Counsel for respondent have filed an application for rehearing in which they set forth seven reasons why the application should be granted. Six of those reasons are fully covered in the opinion, and in view that nothing new is presented, nor a single authority cited in support of their contentions, we refrain from discussing those matters further. As a seventh reason counsel now urge that respondent is entitled to four dividends of ten cents each; that is, three in addition to the one to which, in the opinion, we held that it is entitled.-
*117The claim, however, being now made for the first time on the application for a rehearing, for that reason alone we might refuse to consider it. In that behalf it is urged that, in view that the trial court determined the case upon a different theory, the matter now presented did not 16 receive proper attention. Counsel, in our judgment are in error. The trial court expressly found the dates on which dividends were declared and the amounts thereof.
From the findings, none of which has been assailed, it appears that respondent is entitled only to one of the four dividends which it now claims, and that one has been allowed to it by this court. It is, however, contended that the dividends now claimed were all declared at one time and not at the several times found by the court. That contention is manifestly untenable. If counsel’s contention should prevail, then every stockholder who sold his 17 stock after the date on which it is now contended the four dividends were declared in one resolution, unless he expressly assigned or sold the dividends, would be entitled to them on precisely the same grounds that it is contended respondent is entitled to them. The record is replete with facts and statements from which it is manifest that all who dealt in the stock regarded the dividends to have been declared and made just as the court found they were, and considered those transactions closed. To now accede to counsel’s contention might lead to interminable litigation upon matters which all considered closed.
Even though the matter should be reopened as counsel desire, yet the resolution upon which they rely does not admit of the construction they place upon it. Nor do the cases cited in support of their contention, namely, Cogswell v. Second Nat. Bank, 78 Conn. 75, 60 Atl. 1059 (affirmed under the title of Jerome v. Cogswell, 204 U. S. 1, 27 Sup. Ct. 241, 51 L. Ed. 343) ; Northwestern Marble Co. v. Carlson, 116 Minn. 438, 133 N. W. 1014, Ann. Cas. 1913B, 552; and Redhead v. Iowa Nat. Bank, 127 Iowa, 572, 103 N W. 796—so hold. We have examined all of the foregoing cases, with *118others, and none of them has any bearing upon the question as it is now raised on the application for rehearing.
It is perhaps not improper to add here that we have again carefully considered all of the phases of the matters in controversy in this case, and we are fully persuaded that, in view of all the facts and circumstances, the conclusion reached is sound, and it is adhered to. The petition for a rehearing is therefore denied.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.